—Judgment, Supreme Court, New York County (Clifford Scott, J.), rendered October 25, 1994, convicting defendant, after a jury trial, of burglary in the second degree and robbery in the second degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 15 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We find no reason to disturb the jury’s credibility determinations.
As we held under similar facts in People v Mays (232 AD2d 332), defendant’s claims regarding the court’s preliminary charge on visiting the crime scene, and the court’s use, under its supervision, of assistance in reading portions of the final charge, which claims are subject to normal preservation requirements (compare, People v Ahmed, 66 NY2d 307), are unpreserved, and, in any event, without merit. Defendant’s claims regarding the court’s no adverse inference instruction are unpreserved and we decline to review them in the interest of *153justice (People v Autry, 75 NY2d 836). We perceive no abuse of sentencing discretion. Defendant’s remaining contentions are without merit. Concur—Murphy, P. J., Sullivan, Milonas and Mazzarelli, JJ.